833 F.2d 1004Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David FELTON, Plaintiff-Appellant,v.Earl D. BESHEARS, Melvin C. Creecy, Aaron Johnson,Defendants-Appellees.
No. 87-7108.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 29, 1987.Decided:  Nov. 12, 1987.

David Felton, appellant pro se.
Sylvia Hargett Thibaut, Assistant Attorney General, for appellees.
Before CHAPMAN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
David Felton, a North Carolina inmate, filed this 42 U.S.C. Sec. 1983 civil rights suit alleging that he was improperly held prior to a disciplinary hearing.  He alleges he was held in maximum security for five days before being granted a hearing.  In addition, Felton alleges that the conditions of his confinement constituted cruel and unusual punishment.


2
The magistrate recommended dismissing all of Felton's claims.  Felton filed timely objections to the magistrate's recommendation.  The district court adopted the magistrate's recommendation, stating "This court has carefully reviewed that Memorandum and Recommendation and agrees with it in all particulars."    The district court does not mention what review was given to the evidence and Felton's objections.


3
When a case is referred to a magistrate, the district court retains the responsibility to review all of the evidence and to make "a de novo determination of those portions of the report or specified proposed findings or recommendations to which objection is made."    28 U.S.C. Sec. 636(b)(1);  Orpiano v. Johnson, 687 F.2d 44, 48 (4th Cir.1982).  We cannot tell from the district court's order adopting the magistrate's recommendation what review was performed.  We vacate the judgment of the district court and remand to allow the district court to perform de novo review of the objections and the record.  Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument.


4
VACATED AND REMANDED.